Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are considered allowable because the prior art fails to disclose “stopping driving of the movement portion and the sewing portion when one of the at least one piece of partition data included in the embroidery data is read out; driving the movement portion and the sewing portion in accordance with a next piece of pattern data and the sewing position associated with the next piece of pattern data, when a sewing start command is received via the input portion during a stop period in which the driving of the movement portion and the sewing portion is stopped, after starting sewing on the basis of the embroidery data, the next piece of pattern data being next in the sewing order included in the embroidery data; receiving a change command, which is input via the input portion, to change, for each of at least one piece of target pattern data, the sewing position associated with the pattern data, during the stop period, each of the at least, one piece of target pattern data being the pattern data to sew a target pattern, the target pattern being a target of the change from among the plurality of patterns; and when the change command is received, changing, for each of the at least one piece of target pattern data, the sewing position associated with the pattern data in accordance with the change command.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732